Citation Nr: 1228574	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2009 and April 2012 for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2012, the Veteran submitted additional evidence in support of his claims directly to the Board.  This evidence was submitted with a waiver of RO jurisdiction.  Having reviewed this evidence, the Board concludes that it is not relevant to either of the Veteran's currently appealed claims.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD which is attributable to any corroborated in-service stressor.

2.  The Veteran's service-connected disability does not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304 (2011).

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant pre-adjudication notice by letters dated December 2004 and February 2005.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing May 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the December 2004 and February 2005 notification letters did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a May 2008 correspondence that fully complied with Dingess.  See Dingess, 19 Vet. App. at 473.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With respect to VA's duty to assist under the VCAA, the Board finds that VA has obtained service treatment records.  VA also has assisted the appellant in obtaining evidence.  The Veteran received psychiatric examinations in January 2005, May 2008, and January 2011.  VA also has obtained medical opinions as to the etiology and severity of disabilities and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Thus, the Board finds that VA has met its duty to assist the Veteran in this case.

Service Connection for PTSD

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychiatric disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that there is no evidence in the record that the Veteran served in combat.  Moreover, the Veteran has not alleged that he served in combat or experienced a combat related stressor.  As it is not shown that the Veteran engaged in combat, unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, alleged service stressor(s) must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997);  Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient); and Pentecost v. Principi, 16 Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Veteran submitted a September 2010 statement in support of his claim (VA Form 21-4138) in which he stated that in 1983, he awoke to find a golf ball sized goiter on his neck.  The goiter was drained a few times during service and then he was placed on medication.  He stated that after starting on the thyroid medication "my hell started."  He stated that the medication put him to sleep.  It also caused mood swings, anger, hypervigilance, a dissociative state, and rage.  He stated that he has assaulted men and women in every state that he has lived; that he has been in many life or death situations; that he has had guns pointed at his head; that he has been in numerous fistfights, etc.  He stated that his life has been nothing but wreckage for 27 years.  

The Veteran underwent a VA examination in January 2005.  The examination was in regards to mental and emotional problems secondary to a hemithyroidectomy and isthmectomy that was conducted in 1984.  The Veteran reported depression, nervous condition, concentration difficulty, insomnia, rage, anxiety attacks, mood swings, inability to cope, confusion, and an inability to be employed due to the severity of these problems.  The examiner noted that the Veteran reported having self esteem issues as a child and as an adolescent.  He had no father figure and had an emotionally absent mother figure.  The Veteran reported that a leg injury in high school was "the beginning of a downward spiral."  When asked about stressors, he stated that his stressors were thinking about his children, his low self esteem, and worry over his mother's advancing age.  The examiner also noted that a thyroid stimulating hormone and a free T-4 thyroid level were measured recently at White City VA.  Both were found to be within normal limits.  The examiner also pointed out that the Veteran's thyroidectomy was a partial surgery; and that the Veteran does have thyroid tissue that was obviously functionally sufficient according to lab values.  After a thorough examination, the examiner diagnosed the Veteran as having (1) polysubstance dependence, early full remission from the use of methamphetamines, sustained partial remission from cocaine, (2) alcohol dependence, sustained, full remission, (3) major depressive disorder, and (4) generalized anxiety disorder.  The examiner failed to render a diagnosis of PTSD.   

The Board, in its June 2009 Remand, noted that the Veteran had been diagnosed with PTSD in August 2006.  Consequently, the Board instructed the RO to schedule the Veteran for a VA examination.  

The Veteran underwent a psychiatric examination in January 2011.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran completed a Report of Medical History in May 1984 in which he specifically denied having suffered from nervous trouble of any sort, depression, excessive worry, or frequent trouble sleeping.  The examiner noted that the Veteran underwent VA examinations in December 2004 and January 2005; and that the examiners found that the Veteran's service-connected postoperative hemithyroidectomy and isthmectomy was not responsible for any of his claimed conditions or disabilities.  The January 2005 examiner (who is the same as the January 2011 examiner) specifically opined that it was more likely than not that the Veteran's mental and emotional problems are related to his life circumstances, including a dysfunctional childhood and extensive history of alcohol and polysubstance dependence.  (The Board notes that the January 2005 VA examination report failed to include a diagnosis of PTSD.  The December 2004 examination was a thyroid examination).  The January 2011 examiner provided an accurate summary of the Veteran's September 2010 stressor statement.  The interview with the Veteran included the Veteran's admission to several instances in which he physically abused his family (which consisted of his wife and two children).  He stated that the thyroid pills "made me into a monster."  He reported that he went to live with his father; but that he was using crack cocaine at the time; and his life was a blur.  He related an instance in which he smashed his father's car, and another incident in which his father pointed a gun at the Veteran's head.  The Veteran reported that he has been improving since 2006 and he has had no alcohol or polysubstance abuse since then.  He continued to attribute his violent and erratic behavior to the thyroid medication and he expressed anger at the examiner for her January 2005 examination report that weighed against his other claims.  The Veteran made covert threats of anger and harm to the examiner regarding not getting service connected as a result of the examiner's January 2005 examination report.    

After a thorough examination, the January 2011 VA examiner diagnosed the Veteran as having dysthymia, intermittent explosive disorder, a personality disorder, not otherwise specified, and antisocial traits.  The examiner specifically noted that the Veteran did not have PTSD nor did he have any mental health disorder or emotional problem that was caused by, is the result of, was aggravated by, or exacerbated by any thyroid disorder or treatment that he sustained while in service.  She opined that the Veteran's primary difficulties were related directly to his substance abuse and dependent behaviors as well as his Axis II personality disorder and intermittent explosive disorder.  

The Board notes that the January 2011 examiner's opinion that the Veteran does not have PTSD is consistent with the voluminous claims file.  In addition to the December 2004, January 2005, and January 2011 examination reports that failed to include a diagnosis of PTSD, the Veteran underwent a VA psychiatric examination in May 2008.  The May 2008 examiner diagnosed bipolar disorder by history.  He failed to diagnose PTSD.  Likewise, the Veteran underwent PTSD screens in July 2006 and October 2007.  Both PTSD screens were negative.  The Board notes that the Veteran has undergone significant psychiatric treatment and the records (with one exception) consistently fail to reflect a diagnosis of PTSD.  Instead, the Veteran has been diagnosed as having a bipolar disorder, personality disorders, major depression, a generalized anxiety disorder, etc.    

Although the Board acknowledged that an August 2006 outpatient treatment report includes a diagnosis of PTSD, the Board finds that this diagnosis does not conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) as required by 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 4.125(a) (2011).  Moreover, this single diagnosis of PTSD is outweighed substantially by the extensive psychiatric reports that either fail to reflect a diagnosis of PTSD or which state specifically that the Veteran does not have PTSD.      

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (finding that service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no competent diagnosis of PTSD at any time during the pendency of this appeal.  Although the Board does not dispute that the Veteran has a current disability, the preponderance of the evidence is against a finding that he has PTSD which is attributable to active service.  
 
The Board acknowledges the lay evidence submitted by the Veteran's sister regarding the mood swings and other changes of behavior that she noticed when the Veteran returned from service.  The Board finds the evidence to be credible in so far as it relates to the behavior of the Veteran as observed by his family.  The Board does not dispute that the Veteran currently has psychiatric disabilities.  The issue in this case is whether the Veteran has PTSD, a specific type of psychiatric disability, that is attributable to active service.  Neither the Veteran nor his family members are competent to opine on the diagnosis or etiology of the Veteran's disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As lay persons, they do not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  Thus, the lay evidence, although competent, is not credible evidence to establish that the Veteran has PTSD which is attributable to active service.

As the preponderance of the evidence is against the Veteran's claim of service connection for PTSD, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Service connection currently is in effect for a status post operative hemithyroidectomy and isthmectomy, evaluated as 0 percent disabling.  His combined rating is zero percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a).

The Board still must determine whether the Veteran's service-connected disability results in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  All of the evidence presented regarding an inability to work has shown that any impairment to work has been based on the Veteran's non-service connected, psychiatric disabilities.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.  There is no persuasive evidence of record demonstrating or suggesting that the Veteran is unemployable as a result of his service-connected disability, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


